EXHIBIT 10.27
2009
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement is dated as of the 4th day of March, 2009,
between FBL Financial Group, Inc., an Iowa corporation (the “Company”), and
                                         (“Employee”).
     1. Award.
          (a) Shares. Pursuant to the FBL Financial Group, Inc. 2006 Class A
Common Stock Compensation Plan (the “Plan”),                      shares (the
“Restricted Shares”) of the Company’s common stock, without par value (“Stock”),
shall be issued as hereinafter provided in Employee’s name subject to certain
restrictions thereon.
          (b) Issuance of Restricted Shares. The Restricted Shares shall be
issued upon acceptance hereof by Employee, subject to satisfaction of the
conditions of this Agreement.
          (c) Plan Incorporated. Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.
          (d) Policy Incorporated. Employee acknowledges receipt of a copy of
Exhibit A, the Impact of Restatement of Financial Statements Upon Awards Policy
(“Clawback Policy”) adopted by the Management Development and Compensation
Committee of the Board of Directors and agrees that this award of Restricted
Shares shall be subject to all of the terms and conditions set forth in the
Clawback Policy, including future amendments thereto, if any, which Clawback
Policy is incorporated herein by reference as part of this Agreement.
          (e) Additional Definitions.
(i) Good Reason. “Good Reason” means one or more of the following conditions
arising without the consent of the Employee:

  (1)   A material diminution in the Employee’s authority, duties, or
responsibilities of the Employee;     (2)   A material diminution in the
Employee’s base compensation;     (3)   A material diminution in the authority,
duties, or responsibilities of the corporate officer or employee to whom the
Employee is required to

 



--------------------------------------------------------------------------------



 



      report, including a requirement that the Employee report to a corporate
officer or employee instead of reporting directly to the Board;

  (4)   A material diminution in the budget over which the Employee retains
authority;     (5)   A material change in the geographic location at which the
Employee must perform the services Employee provides to the Company; or     (6)
  Any other action or inaction that constitutes a material breach by the Company
of any agreement under which the Employee provides services.

(ii) Cause. “Cause” means:

  (1)   the Employee’s willful and continued failure to substantially perform
the Employee’s duties with the Company or its Affiliates (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Company which specifically identifies the manner in which the
Company believes that the Employee has not substantially performed his or her
duties;     (2)   the final conviction of the Employee of, or an entering of a
guilty plea or a plea of no contest by the Employee to, a felony; or     (3)  
the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.         For
purposes of this definition, no act or failure to act on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Company or its Affiliates. Any act, or
failure to act, based on authority given pursuant to a resolution duly adopted
by the Board, the instructions of a more senior officer of the Company or the
advice of counsel to the Company or its Affiliates will be conclusively presumed
to be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company and its Affiliates.

     2. Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
          (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of

2



--------------------------------------------------------------------------------



 



Employee’s employment with the Company or employing subsidiary for any reason
other than (i) normal or early retirement as defined in the Company’s defined
benefit plan, (ii) death or (iii) disability as determined by the Company, or
except as otherwise provided in the last sentence of subparagraph (b) of this
Paragraph 2, Employee shall, for no consideration, forfeit to the Company all
Restricted Shares to the extent then subject to the Forfeiture Restrictions. The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as “Forfeiture Restrictions.” The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.
          (b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions
shall lapse as to the Restricted Shares on the Lapse Date in accordance with the
following schedule:

(i)   Lapse Date:

Date in 2012 which is the second anniversary of the date the Management
Development and Compensation Committee certifies the extent to which performance
goals have been met, which certification will be made not later than
February 28, 2010 (the “Certification Date”).

(ii)   Restricted Stock Agreement Earnings Per Share (RSAEPS):

RSAEPS means Operating Income as defined in the Accounting Policy for
Determination of Operating Income that is in effect and previously approved by
the Audit Committee on May 15, 2007 per weighted-average common share for the
year ended December 31, 2009.

(iii)   Restricted Stock Agreement Expense Target (RSAET)

RSAET means 2009 aggregate statutory expenses of Farm Bureau Life Insurance
Company and EquiTrust Life Insurance Company recorded as a percentage of the
aggregate statutory expenses budgeted for the year ended December 31, 2009
(budgets attached as Exhibit B), but excluding the following expenses:
inter-company management and investment management fees, short term cash
incentives and long term stock incentives, and as further reduced by any
Allowable Expense Adjustments. Allowable Expense Adjustments will be proposed to
the Management Development and Compensation Committee throughout 2009. The
Allowable Expense Adjustments are for additional costs related to implementing
other expense savings. An example of such Allowable Expense Adjustment is
severance paid in relation to staff reductions.

(iv)   Performance Goals

Lapse of Forfeiture Restrictions on the Restricted Stock Award is governed 25%
by the RSAEPS goals and 75% by the RSAET goals which follow.

     
Threshold RSAEPS goal:
  $2.47
Target RSAEPS goal:
  $2.59
Maximum RSAEPS goal:
  $2.84
Threshold RSAET goal:
  100% of budget

3



--------------------------------------------------------------------------------



 



     
Target RSAET goal:
  98.5% of budget
Maximum RSAET goal:
  95.5% of budget

(v)   Percentage of Number of Restricted Shares Awarded Pursuant to RSAEPS Goals
to Which Forfeiture Restrictions Lapse:

             
If RSAEPS equals or exceeds the maximum RSAEPS goal:
    100 %    
If RSAEPS equals the target RSAEPS goal:
    50 %    
If RSAEPS is less than the threshold RSAEPS goal:
    0 %    

If RSAEPS for the year ended December 31, 2009 is at least the threshold RSAEPS
goal (“A”) but less than the target RSAEPS goal (“B”), the percentage of the 25%
of Restricted Shares to which Forfeiture Restrictions lapse will be calculated
according to the following formula:
(RSAEPS — A)/(B — A)/2
If RSAEPS for the year ended December 31, 2009 is at least the target RSAEPS
goal (“B”) but less than the maximum RSAEPS goal (“C”), the percentage of the
25% of Restricted Shares to which Forfeiture Restrictions lapse will be
calculated according to the following formula:
(RSAEPS — B)/(C —_B)/2 + 50%

(vi)   Percentage of Number of Restricted Shares Awarded Pursuant to RSAET Goals
to Which Forfeiture Restrictions Lapse:

             
If RSAET equals or exceeds the maximum RSAET goal:
    100 %    
If RSAET equals the target RSAET goal:
    50 %    
If RSAET is less than the threshold RSAET goal:
    0 %    

If the RSAET percentage for the year ended December 31, 2009 is lower than the
threshold RSAET goal of 100% (“X”) but higher than the target RSAET goal of
98.5% (“Y”), the percentage of the 75% of Restricted Shares to which the
Forfeiture Restrictions lapse will be calculated according to the following
formula:
(RSAET — X)/(Y — X)/2
If the RSAET percentage for the year ended December 31, 2009 is lower than the
target RSAET goal of 98.5% (“Y”), but higher than the maximum RSAET goal of
95.5% (“Z”), the percentage of the 75% of Restricted Shares to which the
Forfeiture Restrictions lapse will be calculated according to the following
formula:
(RSAET — Y)/(Z — Y)/2 + 50%

(vii)   Effect of Termination of Employment:

Notwithstanding the foregoing:

4



--------------------------------------------------------------------------------



 



(A) On the occurrence of both a Change in Control (as such term is defined in
the Plan) and termination of Employee’s employment before the Lapse Date by the
Company other than for Cause or by the Employee for Good Reason, the Forfeiture
Restrictions shall immediately lapse as to all the Restricted Shares.
(B) If Employee’s employment with the Company is terminated before the Lapse
Date by reason of death, the Forfeiture Restrictions shall immediately lapse as
to a prorata portion of the Restricted Shares. The prorata portion shall be
measured by months elapsed from the date of this Agreement to the date of death,
as compared to 36 months.
(C) If Employee’s employment with the Company is terminated before the Lapse
Date by reason of disability (as determined by the Company) or retirement as
defined in the Plan, the Forfeiture Restrictions shall lapse on the Lapse Date
as to a prorata portion of the Restricted Shares which would be available to
Employee on the Lapse Date (according to the schedule above) had Employee not
terminated employment. The prorata portion shall be measured by months elapsed
from the date of this Agreement to termination of employment, as compared to
36 months.
(D) In the event Employee’s employment is terminated for any other reason, the
Committee or its delegate, as appropriate, may, in the Committee’s or such
delegate’s sole discretion, approve the lapse of Forfeiture Restrictions as to
any or all Restricted Shares still subject to such restrictions, such lapse to
be effective on the Lapse Date.
          (c) Dividend Restriction. Payment of any dividends on the Restricted
Shares is contingent upon meeting the performance and service requirements
contained in this Agreement, and such dividends shall be retained by the Company
and not paid to Employee until the Lapse Date, and then only in respect to
shares which have not been forfeited.
          (d) Certificates. A certificate evidencing the Restricted Shares shall
be issued by the Company in Employee’s name, or at the option of the Company, in
the name of a nominee of the Company, pursuant to which Employee shall have
voting rights and such rights to dividends as are described in paragraph 2(c),
above. As required by the Plan, the certificate shall bear a legend reading as
follows: “The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the FBL Financial Group,
Inc. 2006 Class A Common Stock Compensation Plan and in a Restricted Stock
Agreement dated March 4, 2009. A copy of the Plan and such Restricted Stock
Agreement may be obtained from the Secretary of FBL Financial Group, Inc.” The
Company may cause the certificate to be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Company
as a depository for safekeeping until the forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award.
Alternatively, the Company may maintain the shares in an uncertificated record
at the offices of its stock transfer agent. Upon request of the Committee or its
delegate, Employee shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions. Upon the lapse of the Forfeiture Restrictions without forfeiture,
the Company shall cause a new certificate or certificates to be issued without
legend in the name of Employee for the shares upon which Forfeiture Restrictions
lapsed, or at the election of

5



--------------------------------------------------------------------------------



 



Employee, cause uncertificated shares to be transferred to an account for the
benefit of Employee at such bank or brokerage firm as Employee directs.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Stock (whether subject to restrictions or unrestricted) may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares. The
Company shall not be obligated to issue or deliver any shares of Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.
     3. Withholding of Tax. To the extent that the receipt of the Restricted
Shares, dividends paid upon the Restricted Shares or the lapse of any Forfeiture
Restrictions results in compensation income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.
     4. Status of Stock. Employee agrees that the Restricted Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws. Employee also agrees
(i) that the certificates representing the Restricted Shares may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws, (ii) that the Company may refuse to register
the transfer of the Restricted Shares on the stock transfer records of the
Company if such proposed transfer would be in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Restricted Shares.
     5. Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.
     6. Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares. By execution of this Agreement, Company
affirms that the Committee has waived the provisions of Section 9(i) of the Plan
which would otherwise require automatic forfeiture of all shares of Restricted
Stock still subject to restrictions upon termination of Employee’s employment,
and has substituted therefore the provisions stated in Paragraphs 2(a) and 2(b),
above.

6



--------------------------------------------------------------------------------



 



     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
     8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Employee has executed this
Agreement, with an effective date of March 4, 2009.

            FBL FINANCIAL GROUP, INC.
      By:          
(name and title)       
Employee     

Please Initial Appropriate Item (One of the lines must be initialed):

            —    
I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b).
  —    
I do desire the alternative tax treatment provided for in Internal Revenue Code
Section 83(b) and desire that forms for such purpose be forwarded to me. *

  •   I acknowledge that the Company has suggested that before this line is
initialed that I check with a tax consultant of my choice.

7



--------------------------------------------------------------------------------



 



Exhibit A
Policy: Impact of Restatement of Financial Statements Upon Awards. (Adopted by
Management Development and Compensation Committee December 2006.)
If any of the Company’s financial statements are restated because of errors,
omissions or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of awards of
bonuses, and grants of options and restricted stock options (together, “awards”)
with respect to any fiscal year of the Company the financial results of which
are negatively affected by such restatement. Recoveries may be made from all
officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the financial statements been initially
filed as restated, or any greater or lesser amount (including, but not limited
to, the entire award) that the Committee shall determine. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Provisions reflecting this policy shall be placed in all award grant instruments
delivered to Participants.

Exhibit B
FARM BUREAU LIFE INSURANCE COMPANY
GENERAL EXPENSES
2009 Plan over 2008 Projected

                                                      2009   2009 %     2008  
2009   Increase   Increase     Projected   Plan   (Decrease)   (Decrease)    
(Dollars in thousands)        
Salaries and payroll taxes
  $ 24,971     $ 25,081     $ 110       0.4 %
Employee benefits
    8,169       8,670       501       6.1  
Travel and meetings
    1,675       1,245       (430 )     (25.7 )
Rent
    3,231       2,988       (243 )     (7.5 )
Office expenses
    4,463       4,063       (400 )     (9.0 )
Furniture, equipment and software costs
    11,934       11,425       (509 )     (4.3 )
Sales expenses
    6,626       4,412       (2,214 )     (33.4 )
Professional fees
    10,242       10,070       (172 )     (1.7 )
Management fees
    7,949       8,389       440       5.5        
Area and departmental expenses
  $ 79,260     $ 76,343       ($2,917 )     (3.7 )%
Less payroll taxes
    (1,745 )     (1,839 )     (94 )     5.4 %
Less investment expenses
    (5,442 )     (5,536 )     (94 )     1.7 %
 
                               
Plus distribution expenses
    10,241       10,726       485       4.7 %      
General expenses
  $ 82,314     $ 79,694       ($2,620 )     (3.2 )%      

8



--------------------------------------------------------------------------------



 



EQUITRUST LIFE INSURANCE COMPANY
GENERAL EXPENSES
2009 Plan over 2008 Projected

                                                      2009   2009 %     2008  
2009   Increase   Increase     Projected   Plan   (Decrease)   (Decrease)    
(Dollars in thousands)        
Salaries and payroll taxes
  $ 12,620     $ 12,549       ($71 )     (0.6 )%
Employee benefits
    3,312       3,810       498       15.0  
Travel and meetings
    760       440       (320 )     (42.1 )
Rent
    1,222       1,218       (4 )     (0.3 )
Office expenses
    2,077       1,597       (480 )     (23.1 )
Furniture, equipment and software costs
    2,061       2,174       113       5.5  
Sales expenses
    1,786       163       (1,623 )     (90.9 )
Professional fees
    3,047       2,672       (375 )     (12.3 )
Management fees
    12,608       10,298       (2,310 )     (18.3 )
Recoverable expenses
    (1,894 )     (1,976 )     (82 )     4.3        
Area and departmental expenses
  $ 37,599     $ 32,945       ($4,654 )     (12.4 )%
Less payroll taxes
    (823 )     (875 )     (52 )     (6.3 )
Less investment expenses
    (7,935 )     (8,084 )     (149 )     1.9  
Plus distribution expenses
    350       350       —       —        
General expenses
  $ 29,191     $ 24,336       ($4,855 )     (16.6 )%      

9